Citation Nr: 0315338	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to service connection for a positive 
tuberculosis (TB) test.  

3.  Entitlement to service connection for insomnia.  

4. Entitlement to service connection for shortness of breath.  

5.  Entitlement to service connection for a persistent cough.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The record reflects that the 
veteran that the veteran currently resides in Puerto Rico.  
Consequently, the RO located in San Juan now has jurisdiction 
over his appeal.  

In a February 2000, the RO found that the character of 
discharge from the veteran's second period of service from 
January 1986 to June 1987 was a bar to his receipt of 
benefits.  The veteran was discharged from that period of 
service with an other than honorable discharge in lieu of 
court marital.  Thus, in the decision that follows, only 
entitlement under the first period of active service will be 
discussed.   

The issue of entitlement to service connection for a headache 
disorder is the topic of the remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to currently have residuals of a 
positive TB test, insomnia, shortness of breath, or a 
persistent cough related to injury, disease or event noted 
during his military service.  


CONCLUSIONS OF LAW

1.  Residuals of a positive TB test are not shown to have 
been incurred in or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).

2.  Insomnia is not shown to have been incurred in or 
aggravated during the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

3.  Shortness of breath is not shown to be associated with 
disability incurred in or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

4.  A persistent cough is not shown to be associated with 
disability incurred in or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the August 1997 rating decision, the October 
1997 statement of the case, March 2003 supplemental statement 
of the case.  He was specifically told that there was no 
evidence showing that he has residuals of a positive TB test, 
insomnia, shortness of breath or a persistent cough that is 
related to injury, disease or event noted during his military 
service.  The RO also notified him by letters dated January 
and March 2003, that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated him 
for the claimed conditions.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in January and March 2003, the RO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  The veteran did not 
respond to these requests for additional information.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Loma Linda 
and Victorville, California VA Medical Centers.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran reported in November 1997 that in June 1980, 
while out-processing from Turkey, he was informed by a doctor 
that he had a positive response to testing for TB.  He was 
advised to go to the hospital immediately when the reached 
his next duty station.  He reported that thereafter, he was 
treated at Griffiss Air Force Base Hospital and was given 
pills to for a period of six months.  

The available service medical records do not show that the 
veteran had a positive TB test or residuals therefrom.  
Likewise, the veteran's available service medical records 
fail to show that the veteran was treated for insomnia, 
shortness of breath or a persistent cough.  

Moreover, no related disabilities are reflected in the 
veteran's post-service treatment records.  Thus, there is no 
indication that the veteran has current disability that many 
be associated with his military service.  

The Board notes that the veteran in December 1996 reported 
that he experienced shortness of breath, had an enlarged 
heart and a history of a positive result on TB testing.  
However, the physical examination showed normal findings.  In 
pertinent part, the clinical assessment included a history of 
enlarged heart, positive TB conversion.  

In general, the Board is not obliged to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  This 
medical examiner did not highlight any evidence, other than 
the veteran's statement to support this conclusion.  It is 
significant to note that the examiner also did not indicate 
that there is current evidence of disease or injury for which 
to grant service connection.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have residuals of a positive TB test, insomnia, shortness of 
breath and a persistent cough that is related to injury, 
disease or event of his military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection is denied for residuals of a positive TB 
test.  

Service connection is denied for insomnia.  

Service connection is denied for shortness of breath.  

Service connection is denied for a persistent cough.  


REMAND

With respect to the issue of entitlement service connection 
for a headache disorder, the Board finds that service medical 
records show that the veteran was evaluated for headaches 
among other complaints in September 1980.  In addition, a 
report of VA treatment dated in February 1997 shows that the 
veteran reported having frequent headaches since 1980.  The 
clinical diagnosis was chronic headaches, common type and 
migraines.  

The Board is of the opinion that additional development is 
necessary prior to completion of its appellate review.  This 
is true in particular in the absence of medical opinion 
showing a medical nexus between the veteran's current 
disability and his military service.  In view of the 
foregoing, this case is remanded to the RO for the following 
actions:  

1.  The veteran should be afforded a VA 
neurological examination in order to 
determine the current nature and severity 
of an existing condition manifested by 
headaches.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner should provide a 
complete diagnosis and state whether the 
veteran currently has a disability 
manifested by headaches that is 
associated with the his military service.  
In this regard, the examiner stated 
whether it is at least as likely as not 
that the veteran currently has a headache 
disorder related to injury, disease or 
event noted during his military service.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


